 
CommerceTel, Inc.
 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is entered into by and between
CommerceTel, Inc., (the “Company”), a Nevada corporation and Paul
Meyer (“Consultant”).
 
1.           Consulting Relationship.  During the term of this Agreement,
Consultant will provide consulting services (the “Services”) to the Company as
described on Exhibit A attached to this Agreement. Consultant represents that
Consultant is duly licensed (as applicable) and has the qualifications, the
experience and the ability to properly perform the Services.  Consultant shall
use Consultant’s best efforts to perform the Services such that the results are
satisfactory to the Company.  Consultant shall devote up to 50 hours per
month to performance of the Services.
 
2.           Fees. As consideration for the Services to be provided by
Consultant and other obligations, the Company shall pay to Consultant the
amounts specified in Exhibit B attached to this Agreement at the times specified
therein.
 
3.           Expenses.  Consultant shall not be authorized to incur on behalf of
the Company any expenses except as expressly specified in Exhibit B without the
prior consent of the Company, which consent shall be evidenced in writing for
any expenses in excess of $250.  As a condition to receipt of reimbursement,
Consultant shall be required to submit to the Company reasonable evidence that
the amount involved was expended and related to Services provided under this
Agreement.
 
4.           Term and Termination.  Consultant shall serve as a consultant to
the Company for a period commencing on December 10, 2010 and terminating on
December 9, 2011 provided however the Consulting Relationship shall terminate
prior to such date if (a) Consultant completes the provision of the Services to
the Company under this Agreement, or (b) Consultant shall have been paid the
maximum amount of consulting fees as provided in Exhibit B.
 
Notwithstanding the above, either party may terminate this Agreement at any time
upon thirty days’ written notice.  In the event of such termination, Consultant
shall be paid for any portion of the Services that have been performed prior to
the termination.
 
5.           Independent Contractor.  Consultant’s relationship with the Company
will be that of an independent contractor and not that of an employee.
 
(a)           Method of Provision of Services:  Consultant shall be solely
responsible for determining the method, details and means of performing the
Services. Consultant may, at Consultant’s own expense, employ or engage the
service of such employees or subcontractors as Consultant deems necessary to
perform the Services required by this Agreement (the “Assistants”). Such
Assistants are not the employees of the Company and Consultant shall be wholly
responsible for the professional performance of the Services by his Assistants
such that the results are satisfactory to the Company.  Consultant shall
expressly advise the Assistants of the terms of this Agreement, and shall
require each Assistant to execute a Confidential Information and Invention
Assignment Agreement substantially in the form attached to this Agreement as
Exhibit C (the “Confidentiality Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           No Authority to Bind Company.  Neither Consultant, nor any
partner, agent or employee of Consultant, has authority to enter into contracts
that bind the Company or create obligations on the part of the Company without
the prior written authorization of the Company.
 
(c)           No Benefits.  Consultant acknowledges and agrees that Consultant
(or Consultant’s employees, if Consultant is an entity) will not be eligible for
any Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.
 
(d)           Withholding; Indemnification.  Consultant shall have full
responsibility for applicable withholding taxes for all compensation paid to
Consultant, its partners, agents or its employees under this Agreement, and for
compliance with all applicable labor and employment requirements with respect to
Consultant’s self-employment, sole proprietorship or other form of business
organization, and Consultant’s partners, agents and employees, including state
worker’s compensation insurance coverage requirements and any US immigration
visa requirements.  Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid to
Consultant or Consultant’s partners, agents or its employees.
 
6.           Supervision of Consultant’s Services.  All of the Services to be
performed by Consultant, including but not limited to the Services, will be as
agreed between Consultant and the Company’s CEO, Dennis Becker.  Consultant will
be required to report to the CEO concerning the Services performed under this
Agreement.  The nature and frequency of these reports will be left to the
discretion of the CEO.
 
7.           Consulting or Other Services for Competitors. Consultant represents
and warrants that Consultant does not presently perform or intend to perform,
during the term of the Agreement, consulting or other services for, or engage in
or intend to engage in an employment relationship with, companies who businesses
or proposed businesses in any way involve products or services which would be
competitive with the Company’s products or services, or those products or
services proposed or in development by the Company during the term of the
Agreement (except for those companies, if any, listed on Exhibit D attached
hereto).  If, however, Consultant decides to do so, Consultant agrees that, in
advance of accepting such work, Consultant will promptly notify the Company in
writing, specifying the organization with which Consultant proposes to consult,
provide services, or become employed by and to provide information sufficient to
allow the Company to determine if such work would conflict with the terms of
this Agreement, including the terms of the Confidentiality Agreement, the
interests of the Company or further services which the Company might request of
Consultant.  If the Company determines that such work conflicts with the terms
of this Agreement, the Company reserves the right to terminate this Agreement
immediately.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Confidentiality Agreement.  Consultant shall sign, or has signed, a
Confidentiality Agreement on or before December 10, 2010.  In the event that
Consultant is an entity or otherwise will be causing individuals in its employ
or under its supervision to participate in the rendering of the Services,
Consultant warrants that it shall cause each of such individuals to execute a
Confidentiality Agreement.
 
9.           Conflicts with this Agreement.  Consultant represents and warrants
that neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties.  Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company.  Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement.  Consultant will
not knowingly infringe upon any copyright, patent, trade secret or other
property right of any former client, employer or third party in the performance
of the Services required by this Agreement.
 
10.           Miscellaneous.
 
(a)           Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.
 
(b)           Sole Agreement.  This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.
 
(c)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.
 
(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(f)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(g)           Arbitration.   Any dispute or claim arising out of or in
connection with any provision of this Agreement will be finally settled by
binding arbitration in San Diego County, California, in accordance with the
rules of the American Arbitration Association by one arbitrator appointed in
accordance with said rules.  The arbitrator shall apply California law, without
reference to rules of conflicts of law or rules of statutory arbitration, to the
resolution of any dispute.  Judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision.  This
Section 10(g) shall not apply to the Confidentiality Agreement.
 
(h)           Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement on the respective dates set forth
below.
 

  CommerceTel, Inc.                
 
By:
Dennis Becker                   Signature             Title:  CEO            
Address:  8929 Aero Drive       San Diego, CA  92123  


 

  Date:       
 
                        PAUL MEYER                    
Signature
          Address:                 Date:        

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF CONSULTING SERVICES
 


Description of Services
 
 
1. All services and obligations as acting CFO for CommerceTel Corporation, for
up to 50 hours per month as described in Section 1, including without limitation
acting as the Company’s principal financial and accounting officer for purposes
of signing the Company’s filings with the Securities and Exchange Commission.
                     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
COMPENSATION
 
 
Check applicable payment terms:
 
x
For Services rendered by Consultant under this Agreement, the Company shall pay
Consultant Consultant shall be paid $1250 upon execution of this Agreement and
$1250 at fifteen (15) day intervals thereafter during the term of this
Agreement.  Unless otherwise agreed upon in writing by Company, Company’s
maximum liability for all Services performed during the term of this Agreement
shall not exceed $30,000.

 
o
Consultant shall be paid $____________ upon the execution of this Agreement and
$____________ upon completion of the Services specified on Exhibit A to this
Agreement.

 
x
The Company will recommend that the Board grant a non-qualified option to
purchase 93,750 shares of the Company’s Common Stock, at an exercise price equal
to $0.32 per share, and which will vest and become exercisable as follows:

 
Shares shall vest at 1/12 per month throughout the one year term; provided
however that the Company may alter or delay the vesting period set forth herein
to the extent required to ensure consistency with its Employee Stock Ownership
Plan.  No options will be earned beyond the termination date if the contract is
terminated prior to the completion of the 12 month term.
 
o
Consultant is authorized to incur the following expenses:

 

           

 
o
Other:

 

             

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 






 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
LIST OF COMPANIES
EXCLUDED UNDER SECTION 7














































.
 

   No conflicts                       
Additional Sheets Attached
   
      
   
 
   
 
 

 

Signature of Consultant:                         Print Name of Consultant:
 
   
      
 

 

Date:                

 
 
 

--------------------------------------------------------------------------------

 